IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40147

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 654
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 4, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRIAN CHRISTOPHER CUMMINGS,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Judgment of conviction and concurrent unified sentences of four years with two
       years determinate each for two counts of forgery and one count of possession of
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Brian Christopher Cummings was convicted of two counts of forgery, Idaho Code § 18-
3601, and one count of possession of methamphetamine, I.C. § 37-2732(c)(1). The district court
sentenced Cummings to concurrent unified terms of four years with two years determinate for
each count and retained jurisdiction. Cummings appeals, contending that his sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cummings’ judgment of conviction and sentences are affirmed.




                                                   2